UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 021-165129 SAN LOTUS HOLDING INC. (Exact name of registrant as specified in its charter) California 45-2960145 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9, SUITE 202 ROSEMEAD, CA91770 (Address of principal executive office and zip code) 626-800-6861 (phone) (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox  As of September 30, 2016, 42,003,333 shares of the Registrant's common stock, $1 par value, were outstanding. SAN LOTUS HOLDING INC. FORM 10-Q For the quarter ended September 30, 2016 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of September 30, 2016 (Unaudited) and December 31, 2015 (Audited) 1 Condensed Consolidated Statements of Income and Comprehensive Income for the nine months ended September 30, 2016 and 2015 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2016 and 2015 (Unaudited) 3 Notes to Unaudited Consolidated Financial Statements. 4 - 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4 Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this "Report") contains "forward-looking statements." Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as "anticipate," "believe," "estimate," "intend," "could," "should," "would," "may," "seek," "plan," "might," "will," "expect," "predict," "project," "forecast," "potential," "continue," negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise.Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Report. SAN LOTUS HOLDING INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) 　 September 30, 2016 December 31, 2015 ASSETS Current Assets 　 　 Cash and cash equivalents 53,424 136,125 Prepaid and other current assets 1,325,808 469,008 Total Current Assets 1,379,232 605,133 Property and equipment, net 6,133,563 5,891,504 Goodwill 1,194,674 1,145,848 Other receivable-noncurrent 27,280,037 26,967,654 Other assets 8,052 6,882 Total Assets 35,995,558 34,617,021 LIABILITIES AND EQUITY 　 　 Current Liabilities Accounts payable 0 39,118 Accrued liabilities 506,484 327,344 Unearned revenue 0 295,803 Total Current Liabilities 506,484 662,265 　 　 　 Stockholders' Equity Common stock, shares issued 42,003,333 42,003,333 Additional paid-in capital 24,000 24,000 Treasury Stock -1,815,415 -1,815,415 Common stock, outstanding 40,211,918 40,211,918 Less: Subscription receivable -2,963,389 -2,811,034 Accumulated deficit -1,202,200 -934,578 Accumulated other comprehensive loss -557,255 -2,511,550 Total San Lotus Holding Inc. stockholders' equity 35,489,074 33,954,756 Noncontrolling interest 0 0 Total Equity 35,489,074 33,954,756 Total Liabilities and Equity 35,995,558 34,617,021 Stockholders' Equity Common stock, shares authorized 150,000,000 150,000,000 Common stock, par value 1.00 1.00 Treasury Stock, shares 1,815,415 1,815,415 Common stock, outstanding shares 40,187,918 40,187,918 The accompanying notes are an integral part of these consolidated financial statements. 1 SAN LOTUS HOLDING INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2016 2015 Revenue 482,421 599,942 Cost of sales 479,129 241,647 Gross profit 3,292 358,295 General and administrative expenses 280,342 344,135 Profit (Loss) from Operations -277,050 14,160 Other income (expenses) 　 　 Interest income 4 42 Gain on Sale of Property 9,786 39,121 Other Loss -363 0 Total other income (expense) 9,427 39,163 Net income (loss) before income taxes -267,623 53,323 Provision for income taxes 0 800 Net income (loss) -267,623 52,523 Foreign currency translation adjustment, net of tax 0 -2,400,026 Total comprehensive income (loss) -267,623 -2,347,503 Comprehensive income (loss) attributable to the noncontrolling interest 0 0 Comprehensive income (loss) attributable to San Lotus Holding Inc. -267,623 -2,347,503 Net loss attributable to noncontrolling interest 0 0 Net income (loss) attributable to San Lotus Holding Inc. -267,623 52,523 　 　 　 Net Loss Per Share Basic and Diluted -0.02 0.01 Weighted Average Shares Outstanding: Basic and Diluted 10,723,343 8,635,487 The accompanying notes are an integral part of these consolidated financial statements. 2 SAN LOTUS HOLDING INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2016 2015 Cash Flows from Operating Activities 　 　 Net income (loss) -267,623 52,523 Adjustments to reconcile net loss to net cash used in operating activities: 　 　 Depreciation 39,697 19,224 Gain on Sale of Property -9,786 -39,120 Changes in operating assets and liabilities: 　 　 Accounts receivable -22,176 0 Other receivable 928,679 0 Prepaid and other current assets 258,356 36,347 Other Assets -898,727 -1,386 Accounts payable -114,265 -213,837 Accrued expenses 12,432 37,684 Unearned Revenue -295,803 -301,982 Other payable 246,116 0 Net cash used in operating activities -123,100 -410,547 Cash Flows from Investing Activities 　 　 Acquistion of Mao Ren, net of cash acquired 0 36,806 Acquistion of XO Experience, net of cash acquired 　 216,402 Refundable deposits -797 -1,774 Purchase of property and equipment -436 0 Disposal of property and equipment 44,000 487,355 Net cash provided by (used in) investing activities 42,767 738,789 Cash Flows from Financing Activities Issuance of common stock 0 0 Capital contribution 0 0 Net cash provided by financing activities 0 0 Effect of exchange rate changes on cash and cash equivalents -2,368 1,858 Net increase (decrease) in cash and cash equivalents -82,701 330,100 Cash and cash equivalents, beginning of the year 136,125 13,159 Cash and cash equivalents, ending of the year 53,424 343,259 Supplemental disclosure of cash flow information Cash paid during the period for: Interest expense 0 0 Income tax 0 800 Supplemental disclosure of noncash financing activities 　 　 Issuance of note payable to acquire land 0 6,195,484 Issuance of Common stock in settlement of note payable 0 6,195,484 Issuance of note payable to acquire receivables 0 29,464,575 Issuance of common stock in settlement of note payable 0 29,464,575 The accompanying notes are an integral part of these consolidated financial statements. 3 SAN LOTUS HOLDING INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Nature of Operations San Lotus Holding Inc.(the “Company” or “San Lotus”), was incorporated on June 21, 2011 in the State of Nevada and changed our state of incorporation from the State of Nevada to the State of California (the "Conversion") on July 21, 2015. The Company is in the initial stages of opening a travel agency in Taiwan through its wholly owned subsidiary, Green Forest Management Consulting Inc., a Taiwan company. The Company has not conducted business operations nor had revenues from operations since its inception. The Company’s business plan is to desig and market global travel packages and affinity travel excursions through out the world, and develop a global travel and leisure agency business. The Company, through its recent acquisition, is engaged in the provision of travel services, including hotel reservation services, airline ticketing, and travel package in the United States. The Company’s year-end is December 31. Basis of presentation The accompanying consolidated financial statements of the Company have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Consolidation Policy The consolidated financial statements of the Company include the accounts of San Lotus Holding, Inc. and its subsidiaries.
